Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Response to Amendment
The amendment filed 01/25/2021 has been entered.  As directed by the amendment: claims 1-12 have been amended; claims 13-20 being cancelled; and claims 21-28 being added.  Therefore, claims 1-12 and 21-28 are pending.
Applicant’s amendment is sufficient in overcoming the previously indicated objections and rejections. Such objections/rejections are, accordingly, withdrawn.
Further grounds of objection and rejection, necessitated by applicant’s amendment, are presented below.
Election/Restrictions
Newly submitted claims 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I (originally elected) and Group II (claims 21-28) are directed to related but distinct output controls. Groups I and II are independent/distinct because they are 
There is a search and/or examination burden because at least one of the following apply: (a)  the inventions have acquired a separate status in the art in view of their different classification; (b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c)  the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d)    the prior art applicable to one invention would not likely be applicable to another invention; and/or (e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings were received on 01/25/2021.  These drawings are unacceptable.  Replacement Figure 1 will not be entered because it contains new matter.  Control circuit 104 was not previously disclosed as being in bi-directional communication with display 114.  Paragraph 0014 of the instant application, as originally filed, states “…the input device is a single knob configured to select the weld output value. The control can include a display to provide an indication of a value of the weld output based on an engaged contactor and a selected weld output value” (emphasis added).  The originally filed disclosure does not adequately or clearly indicate that “the control” is the control circuit 104.  Paragraphs 0012, for instance, refers to the “output control,” which corresponds to reference 100 (para. 0029). Still further, paragraph 0029, as presented in the amendment filed 01/25/2021, states “The control 100 may also comprise a display 114….”  As best understood, the specification, as originally filed, fails to disclose the display 114 being coupled to the control circuit 104, as presented in Replacement Figure 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control circuit” in claims 2-4 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitation “control circuit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “circuit” coupled with functional language “…configured to engage the second contactor and disengage the first contactor in response to the selected weld output value corresponding to the second weld output range…” (claim 2), “…configured to transition from the first weld output range to the second weld output range when the selected weld output value is within the second weld output range…” (claim 3), “…configured to transition from the second weld output range to the first weld output range when the selected weld output value is within the first weld output range…” (claim 4), and “…configured to control the weld output to output a continuous increase through the first weld output and the second weld output range…” (claim 10) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “control” conveys only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-4 and 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

With respect to claim 2-paragraphs 0013, 0021, 0024, etc. repeat the same claim language;
With respect to claim 3-paragrahs 0013, 022 and Figure 2 disclose the claimed transitioning;
With respect to claim 4-paragrahs 0013, 022 and Figure 2 disclose the claimed transitioning;
With respect to claim 10-paragraphs 0016, 0035, and Figure 2 disclose the claimed continuous increase; and
With respect to the “control circuit”-paragraph 0027 discloses that “a ‘circuit’ includes any analog and/or digital components, power and/or control elements, such as a microprocessor, digital signal processor (DSP), software, and the like, discrete and/or integrated components, or portions and/or combinations thereof.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stava et al. (U.S. Publication 2006/0243716), hereinafter Stava.
Regarding claim 1, Stava teaches an output control for a welding-type power supply (para. 0003, “…electric arc welding and more particularly to a novel selector device for use in electric arc welders of the type controlled by waveform profile signals and polarity signals.”) (para. 0005, “…a novel device for selecting the welding process, as well as the polarity, from a single control module that is consistent in its ability to output waveforms and polarity information or signals to select one of several unique welding processes… invention relates to a select device usable for a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage…”) (Fig. 4, showing circuit diagram for welder 500) comprising: 

    PNG
    media_image1.png
    544
    832
    media_image1.png
    Greyscale

a reactor (para. 0021, center tap inductor 530) comprising a winding (winding shown above);
a first contactor associated with a first weld output range configured to tap into the reactor at a first position (para. 0021, positive section 532a is operated via positive switch SWA. Here, switch SWA “taps” into 530 on the positive section 532a, which is considered the first position); 
a second contactor associated with a second weld output range configured to tap into the reactor at a second position (para. 0021, negative section 534 is operated via negative switch SWB. Here, switch SWB “taps” into 530 on the negative section 534, which is considered the second position) (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220…The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520.”) (Here, the “first weld output range” and the “second weld output range” are considered the outputs of the positive and negative waveforms, respectively);
an input device (para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220, as shown in FIG. 1.”) configured to select a weld output value from the first weld output range and the second weld output range (input device, selector device 220, includes “a storage module 224 for storing a large number of readable programs, each program having a set of waveforms and polarity data”-para. 0016. Para. 0017, 220 “interrogates the digital information in storage module 224 according to the setting at the face of selector 220. Buttons 230, 232 and 234 are depressed so device 220 retrieves a particular program from storage module 224 based upon the actuation of one of these buttons. The three buttons mentioned are the primary welding operations to be performed by electric arc welder A.” For instance, “MAG welding can be selected by device 220 or TIG welding can be selected. This is done by buttons 236, 238, respectively. After the type of welding operation is selected by device 220 using the face of this device, the polarity information is also selected.”) (Here, device 220 enables a user to input desired parameters and select an output from the first and second output ranges, where such data is then sent to the controller) (para. 0019, “The waveforms for the positive and negative switches is determined by a system schematically represented as analog comparators 344, 346. Selector device 220 outputs a particular selected program from storage module 324 as in FIG. 1. The logic on output line 250 controls either the positive system 350 or the negative system 380, both of which are performed by controller 200 as shown in FIG. 1.”); and 
a control circuit (circuit defined by controller 550, comparator 560, PWM 570, inverter 510) configured to: 
control the first contactor and the second contactor based on a selected weld output value (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220” as detailed above. “This signal is directed to controller 550 having an output waveform profile signal on line 562. This signal is directed to the input of comparator 560 having a second input 564 which is feedback current on line 10a averaged by circuit 566. The waveform profile on line 562 is compared to the actual current on line 564 by comparator 560 to create a waveform signal on line 560a at the input of pulse width modulator 570. The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520”) (Here, controller 550 is configured to control SWA and SWB based on the signal from input device 220); and 
adjust a weld output based on the selected weld output value of the input device (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220” as detailed above. “This signal is directed to controller 550 having an output waveform profile signal on line 562. This signal is directed to the input of comparator 560 having a second input 564 which is feedback current on line 10a averaged by circuit 566. The waveform profile on line 562 is compared to the actual current on line 564 by comparator 560 to create a waveform signal on line 560a at the input of pulse width modulator 570. The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520”) (Here, controller 550 receives signal from input device 220 and directs the signal to comparator 560 which utilizes feedback.  The waveform profile from controller 550 is compared to the actual current by comparator 560 to create a waveform signal to the PWM 570.  The comparison by the comparator 560 using feedback information allows for the output to be adjusted, which is based on, at least partially, the input from device 220).  
Regarding claim 2, Stave, as applied to claim 1, further teaches wherein the control circuit is configured to engage the second contactor and disengage the first contactor in response to the selected weld output value corresponding to the second weld output range (as detailed above in claim 1, SWA is closed during positive portion of the welding process and SWB is closed during the negative portion).
Regarding claim 3, Stave, as applied to claim 1, further teaches wherein the control circuit is configured to transition from the first weld output range to the second as detailed above in claim 1, SWA is closed during positive portion of the welding process and, similarly, SWB is closed during the negative portion. Accordingly, a transition is made from the first output to the second output, or vice versa, where such transition occurs based on the input from 220.  For instance, transitioning from the positive portion to the negative portion of the welding process occurs when the selected output value dictates using the negative portion).
Regarding claim 4, Stave, as applied to claim 1, further teaches wherein the control circuit is configured to transition from the second weld output range to the first weld output range when the selected weld output value is within the first weld output range (as detailed above in claim 1, SWA is closed during positive portion of the welding process and, similarly, SWB is closed during the negative portion. Accordingly, a transition is made from the first output to the second output, or vice versa, where such transition occurs based on the input from 220.  For instance, transitioning from the negative portion to the positive portion of the welding process occurs when the selected output value dictates using the positive portion).
Regarding claim 6, Stave, as applied to claim 1, further teaches a display to provide an indication of a value of the weld output based on an engaged contactor and a selected weld output value (display shown on face of input device 220. See also Paragraph 0017, in which the buttons for selecting various parameters gives an indication of an output).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stava et al. (U.S. Publication 2006/0243716), hereinafter Stava, in view of Sickels (U.S. Publication 2013/0341307).
Regarding claim 5, Stava, as applied to claim 1, discloses the input device (106), but is silent on the input device being a single knob.
Sickels teaches that it is known in the art of welding (title; Figure 1-2) for an input device to be a single knob (single knob 36; para. 0026, for inputting welding process parameter).
The advantage of combining the teachings of Sickels is that in doing so would provide a single input device that reduces complexity associated with defining a {para. 0008), wherein the operating parameters for the welding process can be automatically determined from the single input device (para. 0009).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava with Sickels, by replacing the plurality of input buttons of Stava, with the teachings of Sickels, to provide a single input device that reduces complexity associated with defining a welding process {para. 0008), wherein the operating parameters for the welding process can be automatically determined from the single input device (para. 0009).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stava et al. (U.S. Publication 2006/0243716), hereinafter Stava, in view of Applicant Admitted Prior Art, hereinafter AAPA.
Regarding claim 7, Stava, as applied in claim 1, discloses the first weld output range and the second weld output range (positive and negative portions necessarily include corresponding voltage/current values), but is silent on the first weld output range overlapping the second weld output range.  
AAPA teaches, in paragraph 0007, the following”
Conventional welding machines use a variety of technologies to convert high voltage alternating current (AC) to low voltage direct current (DC) for welding operations. Some conventional systems use a reactor on the AC side of a welding circuit to create a desirable output volt-amp curve for welding tools (e.g., a welding type torch). This reactor is often "tapped", meaning multiple connections are made on a single coil to engage different numbers of turns on that coil. For example, increasing the number of turns adds more reactance and therefore less output current, while fewer turns corresponds to less reactance and a higher amperage output.
	
	The above mentioned “tapped” reactor is considered to correspond center tap inductor of Stava, which is intended for “a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder 
	AAPA continues, in paragraph 0008, the following:
Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range.

	AAPA, therefore, makes it clear that it is conventional to have overlapping output ranges.
	The advantage of combining the teachings of AAPA is that in doing so would provide output ranges that overlap, which would provide a continuous range of selectable outputs.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava with AAPA, by adding to the output ranges of Stava, being of some value, with the teachings of AAPA, to provide output ranges that overlap, which would provide a continuous range of selectable outputs.
Regarding claim 8, Stava, as applied in claim 1, discloses the first and second contactor, and control circuit, respectively, but is silent on a third contactor associated with a third weld output range configured to tap into the reactor at a third position, the control circuit further configured to: control the third contactor based on the selected weld output value; and adjust a weld output within the third weld output range based on the selected weld output value.  
AAPA teaches, in paragraph 0007, the following:
Conventional welding machines use a variety of technologies to convert high voltage alternating current (AC) to low voltage direct current (DC) for welding operations. Some conventional systems use a reactor on the AC side of a welding circuit to create a 
	
	The above mentioned “tapped” reactor is considered to correspond center tap inductor of Stava, which is intended for “a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage” (para. 0005).  
	AAPA continues, in paragraph 0008, the following:
Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range.

	AAPA, therefore, makes it clear that it is conventional to tap into the reactor at first, second, and third positions, corresponding to first, second, and third output ranges.
	The advantage of combining the teachings of AAPA is that in doing so would amount to a mere duplication of parts, such that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava with AAPA, by adding to the first and second contactors and the control circuit functionality of Stava, with the teachings of AAPA, for in doing so would amount to a mere duplication of parts, such that the mere 
Regarding claim 9, the primary combination of Stava and AAPA, as applied in claim 8, teaches each claimed limitation.
As stated in claim 8, AAPA makes it clear that the second weld output range overlaps the third weld output range.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stava et al. (U.S. Publication 2006/0243716), hereinafter Stava, in view of Farah (U.S. Publication 2015/0239057).
Regarding claim 10, Stava, as applied to claim 1, teaches each claimed limitation except for the control circuit being configured to control the weld output to continuously increase through the first weld output and the second weld output range.  
Farah teaches that it is known in the art of welding power systems (para. 0003) (Figures 1-2) for a control circuit to be configured to control the weld output to continuously increase (para. 0019, “DC controller 74 sends a control signal via line 76 to rectifier system 72 to appropriately control the rectifier system 72 to maintain the desired DC field voltage at the output of the rectifier system 72. A DC field voltage feedback signal representing the output of the rectifier system 72 can be sent to the DC controller 74 via line 78. The DC controller 74 receives the desired DC field voltage setpoint from output controller 80. The DC controller 74 includes the appropriate controls to compare the DC field voltage feedback signal to the desired DC field voltage setpoint and make the appropriate adjustments to the control signal to rectifier system 72.”) (para. 0020, output controller includes a field voltage input device 82 “that can output a desired field voltage control signal Vf to DC controller 74” and in some embodiments the field voltage input device 82 “can be manually set by the welder as desired.”  Vf can range from Vfmin to VFmax) (Para. 0021, “During welding operations, the …desired DC field voltage signal Vf is then sent to the DC controller 74, which compares the setpoint signal Vf to the DC field voltage feedback signal on line 78. The DC controller 74 will appropriately control the rectifier system 72 so that the desired DC field voltage is sent to the generator field and thus the desired generator welding voltage and current is output for welding operations at electrode E.”) (Para. 0023, “When welding operations are being performed, current will flow through the output reactor 56, and the voltage across the output reactor 56 will build up. When the voltage reaches an upper threshold level, the coil 86 will energize and the normally closed contact 88 will open thereby allowing field voltage input device 82 to function as described above. However, when welding operations are stopped and power converter 50 is turned off, the current through the output reactor 56 will go to zero and the voltage across the reactor 56 with drop to zero. When the voltage drops to a lower threshold level, the coil 86 will de-energize and the normally closed contacts will close and bypass, i.e., short circuit, the field voltage input device 82. Thus, the voltage corresponding to Vfmax will be sent as the DC field voltage signal Vf to DC controller 74.”).
The advantage of combining the teachings of Farah is that in doing so would provide a controller that can accurately and automatically regulate welding current and power (para. 0018 and citations above) (see also paragraphs 0007-0008).
para. 0018 and citations above) (see also paragraphs 0007-0008).
Regarding claim 11, Stava, as applied to claim 1, teaches each claimed limitation including the control circuit configured to adjust the weld output within each of the first weld output range and the second weld output range (as detailed above in claim 1), but is silent on changing a field current of an engine-driven generator.  
Farah teaches that it is known in the art of welding power systems (para. 0003) (Figures 1-2) for a control circuit to be configured to adjust the weld output by changing a field current of an engine-drive generator (Figure 1, specifically shows generator 30 being driven by engine 20.  Para. 0015 discloses engine 20 being physically connected to generator 30, which can be a single phase of three phase generator providing power for welding operations) (para. 0019, “DC controller 74 sends a control signal via line 76 to rectifier system 72 to appropriately control the rectifier system 72 to maintain the desired DC field voltage at the output of the rectifier system 72. A DC field voltage feedback signal representing the output of the rectifier system 72 can be sent to the DC controller 74 via line 78. The DC controller 74 receives the desired DC field voltage setpoint from output controller 80. The DC controller 74 includes the appropriate controls to compare the DC field voltage feedback signal to the desired DC field voltage setpoint and make the appropriate adjustments to the control signal to rectifier system 72.”) (para. 0020, output controller includes a field voltage input device 82 “that can output a desired field voltage control signal Vf to DC controller 74” and in some embodiments the field voltage input device 82 “can be manually set by the welder as desired.”  Vf can range from Vfmin to VFmax) (Para. 0021, “…the welder can set the field voltage control signal Vf to achieve the desired welding voltage and current…” and “During welding operations, the …desired DC field voltage signal Vf is then sent to the DC controller 74, which compares the setpoint signal Vf to the DC field voltage feedback signal on line 78. The DC controller 74 will appropriately control the rectifier system 72 so that the desired DC field voltage is sent to the generator field and thus the desired generator welding voltage and current is output for welding operations at electrode E.”) (Para. 0023, “When welding operations are being performed, current will flow through the output reactor 56, and the voltage across the output reactor 56 will build up. When the voltage reaches an upper threshold level, the coil 86 will energize and the normally closed contact 88 will open thereby allowing field voltage input device 82 to function as described above. However, when welding operations are stopped and power converter 50 is turned off, the current through the output reactor 56 will go to zero and the voltage across the reactor 56 with drop to zero. When the voltage drops to a lower threshold level, the coil 86 will de-energize and the normally closed contacts will close and bypass, i.e., short circuit, the field voltage input device 82. Thus, the voltage corresponding to Vfmax will be sent as the DC field voltage signal Vf to DC controller 74.”).
The advantage of combining the teachings of Farah is that in doing so would provide a self-contained power supply, which is advantageous for remote sites (para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava with Farah, by adding to the control circuit functionality of Stava, with the teachings of Farah, in order to provide a self-contained power supply, which is advantageous for remote sites (para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Regarding claim 12, the primary combination of Stava and Farah, as applied to claim 11, teaches each claimed limitation.
Stava, as detailed in claim 1, teaches the control circuit being configured to increase and decrease the weld output by controlling the first and second contactors (SWA and SWB, where the weld output increases, for example by closing SWA and opening SWB, and decreases by closing SWB and opening SWA, and vice versa).
Farah, as detailed in claim 11, teaches the control circuit increasing and decreasing the weld output and increasing and decreasing the field current (Citations above).
The advantage of combining the teachings of Farah is that in doing so would provide a self-contained power supply, which is advantageous for remote sites (para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava with Farah, by adding to the control para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Response to Arguments
Applicant traverses the interpretation of “control circuit” under 35 USC 112 (f) in that (Remarks filed 01/25/2021, page 11, second paragraph):
“Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) and traverses the findings set forth in the Office Action. Further to the arguments and comments articulated in the prior response, the lack of the word “means” entitles the claims to a presumption that they are not means-plus-function claims. A claim recites “sufficiently definite structure” if the intended class of structures is identifiable, even if the term is not limited to a single structure. Indeed, a claim term that conveys sufficient structure to person of ordinary skill in the art should be seen as a structural limitation rather than one governed by 35 U.S.C. §112(f). See EnOcean GmbH v. Face Int’l Corp., No. 12-1645 (Fed. Cir. Jan. 31, 2014) (finding that “a signal receiver for receiving a first electromagnetic signal transmitted by said first signal transmitter” did not evoke 35 U.S.C. 112(f)). Here, consistent with EnOcean, the terms identified by the Office Action convey sufficient structure to a PHOSITA as used in the context of the claims.”


In response, the examiner acknowledges applicant’s position.  However, the examiner, nonetheless, maintains the claim interpretation of “control circuit” under 35 USC 112(f) as the matter at hand is a claim interpretation issue and not a rejection.  The examiner contends that the claim interpretation is proper for the reasons detailed above.  For instance, the claims do not appear to recite sufficient structure for performing, or otherwise achieving, the claimed functions.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6204476 to Reynolds et al. titled Welding Power Supply for Pulsed Spray Welding.  Reynolds et al. teaches, best shown in Figure 2, a power supply circuit 50 including a contactor 84 that connects to various taps 70, thereby controlling the magnitude of the voltage applied to electrode 14 [Col. 5, lines 55-64]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761